EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT




(Chase Packaging Corporation)




THIS AGREEMENT is made to be effective the 23rd day of August, 2007, between
Chase Packaging Corporation a Texas corporation (the “Company”),
and_______________________ (“Indemnitee”).


Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf, or at the request, of such corporations, generally through insurance
and/or indemnification.


Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make difficult adequate and reliable assessment of the risks to
which directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.


The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
potential adverse consequences to be so detrimental to the best interests of the
Company that it has concluded that the Company should act to provide its
directors and officers with enhanced protection against inordinate risks
attendant on their positions in order to assure that the most capable persons
otherwise available will be attracted to, or will remain in, such positions. In
that regard, such directors have further concluded that it is not only
reasonable and prudent, but necessary, for the Company to obligate itself
contractually to indemnify, to the fullest extent permitted by applicable law,
expenses and liabilities which might be incurred by such individuals in
connection with claims lodged against them for their decisions and actions in
such capacities.


Article 2.02-1 of the Texas Business Corporation Act of the State of Texas,
under which law the Company is organized, empowers a corporation organized in
Texas to indemnify persons who serve as directors and/or officers of the
corporation, or persons who serve at the request of the corporation as directors
and/or officers of an affiliated corporation, and further empowers a corporation
to “purchase and maintain insurance” on behalf of any such person “against any
liability asserted against him and incurred by him in such a capacity or arising
out of his status as such a person, whether or not the corporation would have
the power to indemnify him against that liability under this [Article].”

 
 

--------------------------------------------------------------------------------

 
 
The Articles of Incorporation and Bylaws of the Company permit indemnification
to the fullest extent permitted by applicable law.


The Company is aware of the fact that it currently does not have, but from time
to time in the future may have, directors and officers insurance coverage. The
Company is also aware of the fact that any future insurance policies are likely
to have significant exclusions and limitations that leave the insureds
personally exposed.


The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he has been or
is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his being, or having been, a director and/or officer of the Company,
and/or a director, officer, employee, partner, trustee, agent, and/or fiduciary
of a Company Affiliate, or by reason of his decisions or actions on their
behalf.


The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he be indemnified as provided for
herein.


Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:



 
1
Services to the Company: The Indemnitee shall serve or continue to serve as a
director and/or officer of the Company (in the case of a Company officer at the
will of the Company or under separate contract, if any such contract exists or
shall hereafter exist), and/or as a director, and/or officer, or fiduciary of a
Company Affiliate, faithfully and to the best of his ability so long as he is
duly elected and qualified in accordance with the provisions of the Bylaws or
other applicable constitutive documents thereof; provided, however that: (a) the
Indemnitee may at any time and for any reason resign from such position (subject
to any contractual obligations which the Indemnitee has assumed apart from this
Agreement); and (b) neither the Company nor the Company Affiliate will have any
obligation under this Agreement to continue the Indemnitee in any such position.




 
2
Right to Indemnification: The Company shall, except to the extent prohibited by
applicable law as then in effect, indemnify any Indemnitee who is or was
involved in any manner (including, without limitation, as a party or witness),
or is threatened to be made so involved, in any threatened, pending, or
completed investigation, claim, action, suit, or proceeding whether civil,
criminal, administrative, or investigative (including, without limitation, any
action, suit, or proceeding by or in the right of the Company to procure a
judgment in its favor) (herein referred to as a “Proceeding”) by reason of the
fact that such person is or


 
2

--------------------------------------------------------------------------------

 

was a director or officer of the Company, and/or is or was serving at the
request of the Company as a director or officer of any Company affiliate,
against all expenses (including attorneys’ fees), judgments, fines, and amounts
paid in settlement actually and reasonably incurred by such person in connection
with such Proceeding; provided, however, that (except as provided in Paragraph
3.4) the foregoing shall not apply to a director or officer of the Company with
respect to a Proceeding that was commenced by such director or officer. Such
indemnification shall include the right to receive payment in advance of any
expenses incurred by the Indemnitee in connection with such Proceeding,
consistent with the provisions of applicable law as then in effect.



 
3
Advancement of Expenses; Procedures; Presumptions, and Effect of Certain
Proceedings; Remedies: In furtherance, but not in limitation, of the foregoing
provisions, the following procedures, presumptions, and remedies shall apply
with respect to advancement of expenses and the right to indemnification
hereunder:




 
3.1
Advancement of Expenses: All reasonable expenses incurred by or on behalf of the
Indemnitee in connection with any Proceeding shall, after initial approval in
accordance with Paragraph 3.2, be advanced to the Indemnitee by the Company
within twenty (20) calendar days after the receipt by the Company of a statement
or statements from the Indemnitee requesting such advance or advances from time
to time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the expenses incurred by the
Indemnitee and, if required by law at the time of such advance, shall include or
be accompanied by an undertaking by or on behalf of the Indemnitee to repay the
amounts advanced if it should ultimately be determined that the Indemnitee is
not entitled to be indemnified against such expenses hereunder.




3.2
Procurement for Determination of Entitlement to Indemnification:




 
3.2.1
To obtain indemnification as herein provided, an Indemnitee shall submit to the
President or Secretary of the Company a written request, including such
documentation and information as is reasonably available to the Indemnitee and
reasonably necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification (herein referred to as the “Supporting
Documentation”). The determination of the Indemnitee’s entitlement to
indemnification shall be made not later than forty-five (45) calendar days after
receipt by the Company of the written request for Indemnification together with
the Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.


 
3

--------------------------------------------------------------------------------

 
 

 
3.2.2
The Indemnitee’s entitlement to indemnification hereunder shall (except as
provided in Subparagraph 3.2.3 below) be determined in one of the following ways
(each of which shall give effect to the presumptions set forth in Paragraph
3.3): (a) by a majority vote of the Disinterested Directors (as hereinafter
defined) if they constitute a quorum of the Board of Directors; (b) by a written
opinion of Independent Counsel (as hereinafter defined) if a quorum of the Board
of Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, a majority of such Disinterested Directors so directs: (c) by the
stockholders of the Company (but only if a majority of the Disinterested
Directors, if they constitute a quorum of the Board of Directors, presents the
issue of entitlement to indemnification to the stockholders for their
determination); or (d) as provided in Paragraph 3.3. In the event that this
Subparagraph 3.2.2 applies, stockholder approval will be deemed to have been
received if the holders of a majority of the Company’s total common stock
outstanding vote in favor of such approval.




 
3.2.3
Notwithstanding what is stated above, in the event of a Change in Control (as
hereinafter defined) the Indemnitee’s entitlement to indemnification shall be
determined by a written opinion of Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to the Indemnitee.
The Independent Counsel shall be selected by the Indemnitee. In the event the
Company objects to the Independent Counsel so selected, within seven days after
written notice of the selection has been given by the Indemnitee to the Company,
the Company may object to such selection by written notification given to the
Indemnitee. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirement of “Independent
Counsel” as hereafter defined, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with the performance
of his responsibilities hereunder, and the Company shall pay all reasonable fees
and expenses instant to the implementation of the procedures referred to above.
Upon the due commencement of any judicial proceeding or arbitration pursuant to
Subparagraph 3.4.1 hereof, the Independent Counsel shall be discharged and
relieved of any


 
4

--------------------------------------------------------------------------------

 

further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).



 
3.2.4
In the event of a Potential Change in Control (as hereinafter defined), the
Company, upon written request by the Indemnitee, shall create a trust for the
benefit of the Indemnitee and from time to time upon written request of the
Indemnitee shall fund such trust in an amount sufficient to satisfy any and all
expenses which at the time of each such request it is reasonably anticipated
will be incurred in connection with a Proceeding for which the Indemnitee is
entitled to rights of indemnification under Paragraph 2 hereof, and any and all
judgments, fines, penalties, and settlement amounts of any and all proceedings
for which the Indemnitee is entitled to rights of indemnification under
Paragraph 2 from time to time actually paid or claimed, reasonably anticipated,
or proposed to be paid. The amount or amounts to be deposited in the trust
pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel referred to in Subparagraph 3.2.2 above. The terms of the
trust shall provide that upon a Change in Control: (i) the trust shall not be
revoked, or the principal thereof invaded, without the written consent of the
Indemnitee; (ii) the trustee shall advance, within two (2) business days of a
request by the Indemnitee, any and all expenses to the Indemnitee; (iii) the
trust shall continue to be funded by the Company in accordance with the funding
obligations set forth above; (iv) the trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee is entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in such
trust shall revert to the Company upon a final determination by such Independent
Counsel that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee shall be an institutional trustee with a highly regarded
reputation chosen by the Indemnitee. Nothing in this Subparagraph 3.2.4 shall
relieve the Company of any of its obligations under this Agreement. Nothing
contained in this Subparagraph 3.2.4. shall prevent the Board of Directors of
the Company in its discretion at any time and from time to time, upon request of
the Indemnitee, from providing security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable line of credit, funded trust as
described above, or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the Indemnitee’s prior
written consent.




 
3.3
Presumptions and Effect of Certain Proceedings: Except as otherwise expressly
provided herein, the Indemnitee shall be presumed to be entitled to
indemnification hereunder upon submission of a request for


 
5

--------------------------------------------------------------------------------

 

indemnification together with the Supporting Documentation in accordance with
Subparagraph 3.2.1, and thereafter the Company shall have the burden of proof to
overcome that presumption in reaching a contrary determination. In any event, if
the person or persons empowered under Paragraph 3.2 to determine entitlement to
indemnification have not been appointed or have not made a determination within
sixty (60) calendar days after receipt by the Company of the request therefor
together with the Supporting Documentation, the Indemnitee shall be deemed to be
entitled to indemnification, and the Indemnitee shall be entitled to such
indemnification unless the Company establishes as provided in the final sentence
of Paragraph 3.4.2 or by written opinion of Independent Counsel that: (a) the
Indemnitee misrepresented or failed to disclose a material fact in making the
request for indemnification or in the Supporting Documentation; or (b) such
indemnification is prohibited by law. The termination of any Proceeding
described in Paragraph 2, or of any claim, issue, or matter therein, by
judgment, order, settlement, or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in, or not opposed to, the best interests of the Company or, with respect
to any criminal Proceeding, that the Indemnitee had reasonable cause to believe
that his conduct was unlawful.



 
3.4
Remedies of Indemnitee:




 
3.4. 1
In the event that a determination is made pursuant to Paragraph 3.2 that the
Indemnitee is not entitled to indemnification hereunder: (a) the Indemnitee
shall be entitled to seek an adjudication of his entitlement to such
indemnification either, at the Indemnitee’s option, in (x) an appropriate court
of the State of Texas or any other court of competent jurisdiction, or (y) an
arbitration to be conducted by a single arbitrator selected by mutual agreement
of the Company and the Indemnitee (or, failing such agreement by the then
sitting Chief Judge of the United States District Court for the Southern
District of New York), pursuant to the commercial arbitration rules of the
American Arbitration Association; (b) any such judicial proceeding or
arbitration shall be de novo, and the Indemnitee shall not be prejudiced by
reason of such adverse determination; and (c) in any such judicial proceeding or
arbitration the Company shall have the burden of proving that indemnification is
prohibited by applicable law. If any such determination is made, the Indemnitee
shall be entitled, on five (5) days’ written notice to the Secretary of the
Company, to receive the written report of the persons making such determination,
which


 
6

--------------------------------------------------------------------------------

 

report shall include the reasons and factual findings, if any, upon which such
determination was based.



 
3.4.2
If a determination has been made, or is deemed to have been made, pursuant to
Paragraph 3.2 or 3.3 that the Indemnitee is entitled to indemnification, the
Company shall be obligated to pay the amounts constituting such indemnification
within five (5) days after such determination has been made or deemed to have
been made and shall be conclusively bound by such determination unless the
Company establishes as provided in the final sentence of this paragraph that:
(a) the Indemnitee misrepresented or failed to disclose a material fact in
making the request for indemnification or in the Supporting Documentation; or
(b) such indemnification is prohibited by law. If either (x) advancement of
expenses is not timely made pursuant to Paragraph 3.1, or (y) payment of
indemnification is not made within five calendar days after a determination of
entitlement to indemnification has been made or deemed to have been made
pursuant to Paragraph 3.2 or 3.3, the Indemnitee shall be entitled to seek
judicial enforcement of the Company’s obligation to pay to the Indemnitee such
advancement of expenses or indemnification. Notwithstanding the foregoing, the
Company may bring an action, in an appropriate court in the State of New York or
any other court of competent jurisdiction, contesting the right of the
Indemnitee to receive indemnification hereunder due to the occurrence of an
event described in subclause (a) or (b) of this Subparagraph 3.4.2 (herein
referred to as a “Disqualifying Event”); provided, however, that in any such
action the Company will have the burden of proving the occurrence of such
Disqualifying Event.




 
3.4.3
The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Paragraph 3.4 that the procedures and
presumptions of this Paragraph 3.4 are not valid, binding, and enforceable, and
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all of the provisions of this Agreement.




 
3.4.4
If the Indemnitee, pursuant to this Paragraph 3.4, seeks a judicial adjudication
of, or an award in arbitration to enforce, his rights under, or to recover
damages for breach of, this Agreement, the Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
expenses actually and reasonably incurred by the Indemnitee if the Indemnitee
prevails in such judicial adjudication or arbitration. If it is determined in
such judicial adjudication or arbitration that the Indemnitee is entitled to
receive part but not all of the


 
7

--------------------------------------------------------------------------------

 

indemnification or advancement of expenses sought, the expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration shall be
prorated accordingly.



 
3.5
Definitions: For purposes of this Paragraph 3:



“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.


“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent: (a)
the Company or the Indemnitee in any matter material to either such party; or
(b) any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing under the laws of the State of New York, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights hereunder.


“Change in Control” means:


(i) the consummation of any consolidation or merger of the Company into or with
another corporation or other legal person, and as a result of such consolidation
or merger less than a majority of the combined voting power of the then
outstanding securities of such corporation or person immediately after such
transaction are held in the aggregate by holders of Voting Stock (as defined
below) of the Company immediately prior to such transaction;


(ii) any sale, lease, exchange, or other transfer, whether in one transaction or
any series of related transactions, of all or significant portions of the assets
of the Company to any other corporation or other legal persons, less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such sale, lease, exchange, or transfer
is held in the aggregate by the holders of Voting Stock of the Company
immediately prior to such sale, lease, exchange, or transfers;


(iii) the shareholders of the Company approve any plan for the liquidation or
dissolution of the Company;


(iv) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than an
existing director of the Company

 
8

--------------------------------------------------------------------------------

 

becomes, either directly or indirectly, the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities representing more than 33%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (“Voting Stock”); or


(v) if at any time during a fiscal year a majority of the Board of Directors are
replaced by persons who were not recommended for those positions by at least
two-thirds of the directors of the Company who were directors of the Company at
the beginning of the fiscal year.


Notwithstanding the preceding, a “Change of Control” shall not be deemed to have
occurred with respect to any of the foregoing transactions conducted by any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any corporation controlled by the Company, or any affiliate of the Company.


“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



 
4
Other Rights to Indemnification: The indemnification and advancement of costs
and expenses (including attorneys’ fees and disbursements) provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may now or in the future be entitled under any provision of
applicable law, the Articles of Incorporation, or any Bylaw of the Company or
any other agreement, or any vote of directors or stockholders or otherwise,
whether as to action in his official capacity or in another capacity while
occupying any of the positions or having any of the relationships referred to in
Paragraph 1 of this Agreement.




 
5
Duration of Agreement:




 
5. 1
This Agreement shall be effective from and after the date hereof, and shall
continue until and terminate upon the later of: (i) the tenth (10th) anniversary
after the Indemnitee has ceased to occupy any of the positions or have any of
the relationships described in Paragraph 1 of this Agreement; or (ii) (a) the
final termination or resolution of all proceedings with respect to the
Indemnitee commenced during such ten (10) year period, and (b) either (x)
receipt by the Indemnitee of the Indemnification to which he or she is entitled
hereunder with respect thereto, or (y) a final


 
9

--------------------------------------------------------------------------------

 

adjudication or binding arbitration that the Indemnitee is not entitled to any
further indemnification with respect thereto, as the case may be.



 
5.2
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of the Indemnitee and his heirs, devisees,
executors, administrators, or other legal representatives.




 
6
Severability: If any provision or provisions of this Agreement are held to be
invalid, illegal, or unenforceable under any particular circumstances or for any
reason whatsoever: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all other
portions of any paragraph or clause of this Agreement that contains any
provision that has been found to be invalid, illegal, or unenforceable, that are
not themselves invalid, illegal, or unenforceable) or the validity, legality, or
enforceability under any other circumstances shall not in any way be affected or
impaired thereby; and (b) to the fullest extent possible consistent with
applicable law, the provisions of this Agreement (including, without limitation,
all other portions of any paragraph or clause of this Agreement that contains
any such provision that has been found to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall be deemed
revised and shall be construed so as to give effect to the intent manifested by
this Agreement (including the provision held invalid, illegal, or
unenforceable).




 
7
Identical Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.




 
8
Headings: The headings of the paragraphs of this Agreement are inserted for
convenience and shall not be deemed to constitute part of this Agreement or to
affect the construction thereof.




 
9
Modification and Waiver: No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.




 
10
Notification and Defense of Claim: The Indemnitee agrees to notify the Company
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any matter
which may be subject to indemnification hereunder, whether civil, criminal, or
investigative; provided, however, that the failure of the Indemnitee to give
such notice to the Company shall not adversely affect the Indemnitee’s rights
under this Agreement except to the extent the Company has been materially


 
10

--------------------------------------------------------------------------------

 

prejudiced as a direct result of such failure. Nothing in this Agreement shall
constitute a waiver of the Company’s right to seek participation at its own
expense in any Proceeding which may give rise to indemnification hereunder.



 
11
Notices: All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if: (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed; or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, in either case:




 
(a)
if to the Indemnitee, at the address below;




 
(b)
if to the Company:



Chase Packaging Corporation
636 River Road
Fair Haven, NJ 07704


or to such address as may have been furnished to either party by the other
party.



 
12
Governing Law: The parties hereto agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


COMPANY:


Chase Packaging Corporation




By:

--------------------------------------------------------------------------------

Allen T. McInnes,
President
Date: August 23, 2007


INDEMNITEE:
 



--------------------------------------------------------------------------------

Date: August 23, 2007

 
11

--------------------------------------------------------------------------------

 

  